Complaint was filed in the corporation court of the City of Glen Rose charging appellant with failing to appear and work the streets, or to furnish an able substitute, when summoned to do so on the 17th day of June, 1940.
We gather from the record that appellant was tried in the city court and appealed to the county court of Somerville County where he was again tried on the 9th day of October, 1940, and assessed a fine of $5.00, from which he attempts to bring the appeal to this court.
The fine assessed in the county court being less than $100.00, this court has no jurisdiction of the appeal. It is accordingly dismissed.